Citation Nr: 1438608	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for myofascial lumbar syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO in Waco, Texas, granted service connection for myofascial lumbar syndrome and assigned an initial noncompensable rating, effective November 3, 2009 (the date of the claim).  The Veteran filed a notice of disagreement with the initial rating in November 2010.  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  The RO issued a supplemental SOC (SSOC) in March 2012, which continued the noncompensable rating.  In January 2013, the RO issued a rating decision and SSOC granting a 10 percent disability rating effective December 3, 2012.  Later that month, the RO issued another SSOC granting the 10 percent disability rating from November 3, 2009.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for myofascial lumbar syndrome, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In November 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted. 

The Veteran has been assigned a 10 percent disability rating for his service-connected myofascial lumbar syndrome.  He contends that his disability is more severe than what is represented by a 10 percent rating.

Because there are potentially pertinent, outstanding records referenced in the record, the Veteran's claim must be remanded for compliance with VA's duty to assist the Veteran in substantiating his claim.  During his November 2013 Board hearing, the Veteran stated that he had a MRI at the Fort Worth VA Medical Center (VAMC) a few months prior, which revealed a herniated disc.  The report of this 2013 MRI must be obtained and associated with the claims file.

Also, the claims file currently includes outpatient treatment records from the Fort Worth VAMC dated up to December 2012; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must also obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Fort Worth VAMC, dated since December 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The Board also notes that the Veteran was most recently evaluated for his myofascial lumbar syndrome in December 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

During his Board hearing, the Veteran did not explicitly assert this his lumbar spine symptoms have increased in severity since his last VA examination.  However, the Veteran did state that he had been diagnosed with a herniated disc.  See Board Hearing Transcript, at 10.  Such would suggest a possible worsening of the disability since service if associated with, or indistinguishable from, his service-connected disability.  In this regard, the Board notes that the presence of a herniated disc raises questions as to whether the Veteran has degenerative disc disease of the lumbar spine, and, if so, whether such disability represents a progression of, or more appropriate characterization for, the lumbar spine disability for which service connection has been granted.  

Under these circumstances, the Board finds that further medical examination, with appropriate medical findings/opinions-to include those responsive to applicable rating criteria-are needed to assess the severity of the Veteran's service-connected back disability.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition to first obtaining the above-noted records , to ensure that all due process requirements are met, and the record is complete, while the matter is on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim, if appropriate), prior to adjudicating the claim on appeal.  

In adjudicating the claim for a higher initial rating for lumbar spine disability, the AOJ should address whether staged rating of the lumbar spine disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson , supra, is appropriate.  Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, to specifically include a 2013 MRI report and any additional records from the Fort Worth VAMC dated since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo a spine examination, by an appropriate medical professional, at a VA medical facility.

The contents of the entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all chronic neurological manifestations of the service-connected lumbar spine disability.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should determine whether the Veteran has a current diagnosis of disc disease.  If the Veteran has disc disease, the examiner should state whether the disc disease represents a progression of, or a more appropriate characterization for, the Veteran's service-connected myofascial lumbar syndrome.

If so, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

In not, the physician should indicate whether it is medically possible to distinguish the symptoms and effects of disc disease or disc impairment from those attributable to the service-connected myofascial lumbar syndrome. 

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected myofascial lumbar syndrome since the November 3, 2009, effective date of the award of service connection.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include whether staged rating, pursuant to Fenderson (cited above) is appropriate. 

7.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



